Citation Nr: 0327927	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  02 04 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a movement disorder 
with severe spasmodic torticollis and tremor of the right 
upper extremity.  


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel



INTRODUCTION

The appellant served on active duty from July 1962 to August 
1962.  

This matter arises from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefit sought.  The 
appellant filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (BVA or Board) for 
resolution.  


REMAND

Initially, the Board notes that the appellant's accredited 
representation, AMVETS, submitted a statement dated May 19, 
2003, indicating that they were no longer able to represent 
the veteran.  They stated that their accredited 
representation was hereby cancelled, effective immediately.  
Therefore, the appellant is not represented before the Board 
at this time.  However, the Board finds that the appellant 
should be afforded an opportunity to obtain new 
representation before a final decision is rendered.  

In a related matter, immediately following the May 14, 2003 
hearing before the undersigned Acting Veterans Law Judge, the 
veteran's representative, who was not present and did not 
participate in the hearing, submitted a form stating that all 
issues on appeal should be cancelled.  This form was signed 
by the appellant.  The representative also indicated that 
they would be withdrawing as the appellant's accredited 
representation.  Judging from the veteran's sworn testimony, 
and in conversations before and after the hearing, the Board 
believes that the appellant intends to pursue his appeal.  
Therefore, the Board does not accept the withdrawal at this 
time.  The appellant should be afforded an opportunity to 
clarify this matter.  

The appellant maintains that while in service, he sustained 
an injury to his neck, and that afterwards, his symptoms 
increased in severity.  He alleges that he developed a 
movement disorder, with severe spasmodic torticollis and a 
tremor of the right upper extremity while he was in Army 
basic training.  Accordingly, he asserts that service 
connection for that disability should be established.  In 
such cases, the VA has a duty to assist the veteran in 
developing evidence necessary to substantiate such claims.  

The record reflects that during his Army basic training, the 
appellant was found to have been impaired by what was 
characterized as a "hereditary nervous condition" for which 
there was no known cure.  It was determined that the disorder 
constantly interfered with the appellant's ability to perform 
his normal duties, and the appellant's symptoms were noted to 
have been increasing in severity.  His commanding officer at 
that time noted that the appellant had a tremor which caused 
his head and upper part of his body to shake very badly, and 
that such disorder precluded him from being able to stand at 
attention or to hold his weapon without shaking.  The report 
of the appellant's service entrance examination, however, 
failed to disclose any such physical impairment.  

Private clinical treatment records dating from January 
through July 1983 disclose that the appellant was diagnosed 
with severe spasmodic torticollis.  A treatment note dated in 
March 1983 indicates that such disorder was of uncertain 
etiology, but that its onset apparently occurred during the 
1960s.  The appellant underwent a VA rating examination in 
March 2001, at which time he was diagnosed with a movement 
disorder with severe spasmodic torticollis and a tremor of 
the right upper extremity.  The examiner offered that the 
appellant had a family history of that disorder, and that the 
disorder began around 1962.  The examiner offered that while 
the spasms were present in service, he did not believe that 
they were "service connected or service related."  

The appellant, however, objected to the findings offered by 
the examiner, stating that neither his father nor mother had 
any similar disorder.  He noted that the disorder was not 
indicated on his service entrance examination, but that he 
only became manifest during his basic training.  Asserting 
that there were numerous errors of fact in the March 2001 
examination report, the appellant requested that he be 
scheduled to undergo an additional VA rating examination by a 
different physician.  At his personal hearing, the appellant 
testified that his symptoms began some six to eight weeks 
after he had begun basic training, and that he was 
subsequently discharged from service.  According to the 
appellant, his parents arrived at his basic training site, 
and arranged to take him home with them.  He reiterated that 
his parents had not experienced any similar disorder.  
Further, the appellant stated that he had not discussed the 
question as to whether or not his diagnosed muscle spasm was 
hereditary.  

The Board finds that in order to properly adjudicate the 
current appeal, further evidentiary development must be 
undertaken.  After obtaining any additional clinical 
treatment records as identified by the appellant, he should 
be scheduled to undergo an additional VA rating examination, 
conducted by an appropriate medical specialist who has not 
examined him previously.  The examining physician should be 
requested to indicate the nature of the diagnosed spasmodic 
movement disorder, and also to indicate whether or not such 
disorder is hereditary in nature.  If not, the examiner 
should indicate whether it was at least as likely as not that 
any such disorder had been incurred in or as a result of the 
appellant's active service.  If the disorder is shown to have 
been hereditary, the examiner is requested to state whether 
or not it may have been permanently aggravated as a result of 
the appellant's active service.  If it is determined that the 
appellant had a family history of the disorder, the examiner 
should point out what particular evidence indicates such 
history.  The examiner should also reconcile all opinions 
offered with any other relevant medical opinion of record, 
and should include a complete rationale for any opinion 
offered in the typewritten examination report.  

The RO should ensure that all notice and duty to assist 
requirements as set forth in the Veterans Claims Assistance 
Act of 2000 (VCAA) have been met.  See generally VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107).  The RO 
should then readjudicate the issue on appeal with 
consideration given to all relevant evidence.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the appellant 
and inquire as to whether he desires to 
obtain additional accredited 
representation.  If he answers in the 
affirmative, he should be afforded an 
opportunity to appoint new 
representation.  In addition, the RO 
should request that the appellant 
indicate whether or not he intends to 
withdraw his appeal.  Unless an 
affirmative answer is received, the RO 
should assume that the appellant intends 
to continue his appeal.  Any failure to 
reply should not be interpreted as an 
indication of a withdrawal.  If, and only 
if, the appellant replies that he wishes 
to withdraw his appeal, then the 
development requested in paragraphs 2, 3, 
and 4 is no longer required. 

2.  The RO should contact the appellant, 
and request that he identify any and all 
health-care providers who have rendered 
treatment for his claimed movement 
disorder, with severe spasmodic 
torticollis and tremor of the right upper 
extremity, dating from July 1983 to the 
present.  After securing any necessary 
authorization, any identified treatment 
records should be obtained and associated 
with the claims file.  If no additional 
records are identified or are otherwise 
unavailable, the RO should so indicate.  

3.  The appellant should be scheduled to 
undergo a VA rating examination, 
conducted by an appropriate medical 
specialist who has not examined him 
previously, in order to determine the 
nature and etiology of any diagnosed 
movement disorder with severe spasmodic 
torticollis and tremor of the right upper 
extremity.  The appellant's claims file 
must be made available to the examiner 
for review in advance of the scheduled 
examination.  The examiner is requested 
to review the relevant medical evidence, 
to include the appellant's service 
medical records, records of treatment 
following service, and the report of the 
VA rating examination conducted in March 
2001.  After conducting a thorough 
clinical examination, to include any 
indicated studies and/or tests, the 
examiner is requested to indicate the 
actual manifestations of any diagnosed 
movement disorder, to include severe 
spasmodic torticollis and tremor of the 
right upper extremity.  The examiner is 
requested to state whether such disorder 
is hereditary or congenital in nature, 
and if so, whether there is any 
indication that it was permanently 
aggravated beyond its natural progression 
as a result of the appellant's active 
service.  If not, the examiner should so 
state.  If the disorder is not found to 
be hereditary or congenital in nature, 
the examiner is requested to state 
whether it is at least as likely as not 
that such disorder was incurred in or as 
a result of the appellant's active 
service.  If not, the examiner should so 
state.  The examiner is requested to 
include a complete rationale for any 
opinions offered, and to reconcile any 
opinions offered with any other medical 
opinions of record in the typewritten 
examination report.  

4.  Upon completion of the foregoing, the 
RO must review the record and ensure that 
all notice and duty to assist 
requirements as set forth in the VCAA 
have been met.  The RO should then 
readjudicate the issue of entitlement to 
service connection for a movement 
disorder, with severe spasmodic 
torticollis and tremor of the right upper 
extremity, on the basis of all available 
evidence.  If the benefit sought is not 
granted, the RO should provide a 
supplemental statement of the case 
setting forth all pertinent statutes and 
regulations relevant to the issue on 
appeal.  The appellant and any 
representative must be provided an 
opportunity to respond before the case is 
returned to the Board for any further 
review.  

The purpose of this REMAND is to obtain additional 
development, and to ensure that all due process requirements 
have been met.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with the 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No further action is required of the appellant until 
he is notified.  



	                  
_________________________________________________
	JOHN L. PRICHARD
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




